DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 4-26, 28-30, none of the prior art teaches or suggests, alone or in combination, a field-effect transistor comprising: one or more insulating films provided in at least one of a first region below bottom surfaces of the first metals along a stacking direction and between the first contact plug and the second contact plug along an in-plane direction of the semiconductor layer, a second region between top surfaces of the first metals and the bottom surfaces of the first metals along the stacking direction and between the first contact plug and the second contact plug along the in-plane direction of the semiconductor layer, and a third region above the top surfaces of the first metals along the stacking direction and between the first contact plug and the second contact plug along the in-plane direction of the semiconductor layer; and a low-dielectric constant region provided at least in the third region, wherein the low-dielectric constant region comprises a cavity, wherein, as viewed in a cross section including the stacking direction and a direction from a source region to a drain region, the cavity over the gate electrode is a single cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.